DETAILED ACTION
1.	Claims 1-20 of application 16/644,528, filed on 5-March-2020, are presented for examination.  The IDSs received on 5-March-2020, 22-March-2021 and 8-July-202 have been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections under 35 U.S.C. § 102(a)(1)
2.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	
2.2	Claims 1-8, 10-15 and 17-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Krause et al, USP Publication 2011/0153171.

2.3	Krause discloses:
Claims 1, 10 and 17:  A control system for a work vehicle including a work implement [¶0001; 0012], the control system comprising a controller that controls the work implement [0012 (controls necessary to operate the machine, such as, for example, one or more input devices for propelling the machine or controlling other machine components.); 0018 (implement control system); Figs. 2A-2B (130)], 
the controller being configured to obtain a first design topography [0024 (the grade control system receives input from the site design indicative of the design plane for the worksite)],
determine a second design topography, at least a portion of the second design topography [0024 (the grade control system determines the corresponding target position of the implement relative to the design plane. The controller receives an input from the grade control system indicative of the target position generated by the grade control system based on the relative position of the implement to the design plane. The target position represents the position of the implement required to engage the implement with the terrain of the worksite to achieve the design plane)] being which is positioned above the first design topography [0022 (The construction surface provided in the site design may represent a ground profile that can be indicative of an irregular three-dimension (3D) surface (in this case, a hill, where the target position is above the desired final grade, or  design plane for the worksite) or a flat plane)],
generate a command signal to operate the work implement in accordance with the second design topography [0025 (The controller is adapted to receive the target position signal generated by the grade control system and the target position signal generated by the input device, and to generate a control signal or command to move the implement to the corresponding grade control system target position or to the corresponding input device target position based on the relative position of the implement to the design plane)], and 
change a tilt angle of the work implement when at least a portion of the second design topography is positioned below the first design topography [0039 (the controller determines whether the operator target position signal is a tilt signal, such as, for example, a tilt implement left signal or a tilt implement right signal. If the operator target position signal is a tilt signal, the controller is adapted to compare the relative operator target position signal to the design plane, and to determine whether the operator target position signal represents a relative position wherein the first end or the second end of the implement is either on or below the design plane)].
Claims 2, 11 and 18:  wherein the controller is further configured to change the second design topography when at least a portion of the second design topography is positioned below the first design topography [0033 (The controller compares the relative input device target position signal to the design plane, and determines whether the input device target position signal represents a relative position on or below the design plane, or a relative position above the design plane); 0034 (If the relative input device target position signal is on or below the design plane, the controller uses the grade control system target position signal to move the implement to the target position indicative of the automatically determined movement of the implement from the site design)].

Claims 3, 12 and 19:  wherein the controller is further configured to determine a target tilt angle [0039 (the controller determines whether the operator target position signal is a tilt signal, such as, for example, a tilt implement left signal or a tilt implement right signal); 0040 (Whether the first end or the second end is on or below the design plane corresponds with or is associated with whether the tilt signal is the tilt implement left signal or the tilt implement right signal)], generate a command signal to operate the work implement in accordance with the second design topography at the target tilt angle [0040 (the controller  uses the tilt implement signal and moves the implement to the corresponding position, even if the first end or the second end is on or below the design plane)], and change the second design topography when at least a portion of the second design topography is positioned below the first design topography [0040 (the second end corresponding with or associated with the tilt left signal is permitted to be moved below the design plane)].

Claim 4:  wherein the second design topography indicates a target shape of a topography [0024 (The target position represents the position of the implement required to engage the implement with the terrain of the worksite to achieve the design plane)].
Claim 5:  wherein the first design topography indicates a final target shape of the topography [0022 (the desired final grade); 0024 (the grade control system receives input from the site design indicative of the design plane for the worksite)].

Claims 6, 13 and 20:  wherein the controller is further configured to correct the target tilt angle so that the second design topography is positioned at or above the first design topography [0040 (the controller is adapted to monitor whether center portion is above the design plane and control the implement based on the relative position of the center portion of the implement to the design plane)].

Claims 7 and 14:  an operating device that outputs an operation signal indicating an operation by an operator [0012-0013 (various input devices); 0019 (operator inputs)], 
the controller being further configured to receive the operation signal from the operating device [0012-0013; 0019],
when the tilt angle of the work implement is changed due to an operation of the operating device [0039 (If the operator target position signal is a tilt signal)], correct the target tilt angle of the work implement in accordance with the changed tilt angle [0039 (the controller is adapted to compare the relative operator target position signal to the design plane, and to determine whether the operator target position signal represents a relative position wherein the first end or the second end of the implement is either on or below the design plane)] and 
when at least a portion of the second design topography is positioned below the first design topography [0040 (even if the first end or the second end is on or below the design plane, the second end corresponding with or associated with the tilt left signal is permitted to be moved below the design plane)], 
prioritize correcting the target tilt angle so that the second design topography is positioned at or above the first design topography [0040 (The center portion, however, must remain above the design plane)], over correcting the target tilt angle according to the operation of the operating device [0040 (Therefore, the controller is adapted to monitor whether center portion is above the design plane and control the implement based on the relative position of the center portion of the implement to the design plane)].

Claims 8 and 15:  wherein the controller is further configured to determine an initial value of the target tilt angle in accordance with the first design topography [0039 (If the operator target position signal is a tilt signal, the controller is adapted to compare the relative operator target position signal to the design plane, and to determine whether the operator target position signal represents a relative position wherein the first end or the second end of the implement is either on or below the design plane)].

Claim Objections
3.	In regard to the 35 U.S.C. § 102 rejections noted above, claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 16:  wherein the controller is further configured to determine the initial value of the target tilt angle so that the work implement becomes parallel to the first design topography.

Prior Art
4.	The following prior art, discovered in an updated search and herein made of record, is considered pertinent to Applicant’s disclosure, and consists of documents A-B on the attached PTO-892 Notice of References Cited.
	Documents A-B define the general state of the art which is not considered to be of particular relevance.
	
Prior Art of Record
5.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
6.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

6.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661